Title: Thomas Jefferson to Joseph Milligan, 7 July 1809
From: Jefferson, Thomas
To: Milligan, Joseph


          Sir  Monticello July 7. 09.
          By a note in the 5th vol. of Joyce’s Scientific dialogues I see that the 7th & 8th vols were published in Mar. 1807. I presume therefore they must have come to the US. and will pray you to get them for me to compleat the set you procured me, which consisted of the first 6. vols only. the two volumes wanting are on the subject of chemistry. it is a book of inestimable value, & renders all the branches of science on which it treats easily intelligible to very young minds. remember it is in petit format, or in 18o. these two volumes are so small they may come in the mail.
          I will also thank you for a ream of hot pressed 4to letter paper. if you can lodge this safely at the stage office of Alexandria, directed to me at Monticello near Milton, paying the portage to Fredericksburg, it will come safely to Milton where the residue of the portage can be paid. the undertakers from Alexa to Fredsbg, & from Fredsbg to Milton are different which renders it necessary to pay the former at Alexandria, as I have no correspondent at Fredericksbg. this may serve as a general rule for things to be sent me hereafter too bulky for the mail. I salute you with esteem.
          
            Th:
            Jefferson
         